Conviction for burglary; punishment, five years in the penitentiary.
If we comprehend the record in this case, it presents appellant's objection to the action of the trial court in setting aside a suspended sentence given him in 1926; and in pronouncing sentence upon him for the offense of which he was then convicted, in accordance with the verdict of the jury in that case; and in further cumulating with that sentence, the sentence now given him in a case tried and in which he was convicted in January 1928.
We find in the record no complaint of any proceeding had upon either trial. There is no contention but that appellant was finally convicted of a felony in January 1928 and given two years in the penitentiary. There is no complaint of the regularity of the motion *Page 282 
thereafter made by the State's attorney setting up the facts and asking that appellant be brought before the court, and that the suspension of his former sentence in 1926 be set aside, and that upon a hearing of this motion by proper order the court direct appellant to be brought before it, and in due course of law set aside the sentence formerly suspended and pronounce same in open court. There appearing no just ground of complaint of any of the proceedings, the judgment will be affirmed.
Affirmed.